Citation Nr: 1741405	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.


This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO decision that denied an increase in a 10 percent rating for service-connected duodenal ulcer.

A hearing was held in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In May 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development and the case was subsequently returned to the Board. The Board referred the issues of entitlement to service connection for a gastric reflux condition and hemorrhoids to the AOJ for appropriate action.

In a July 2014 rating decision, the RO denied entitlement to service connection for hiatal hernia including gastroesophageal reflux disease (GERD), and denied service connection for hemorrhoids. As the Veteran did not appeal this decision, these issues are not in appellate status and will not be addressed by the Board. 38 U.S.C.A. § 7105.

In January 2017, the Board remanded the case to the AOJ for additional development, and the case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, additional development is required prior to appellate review. A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In January 2017, the Board remanded the appeal to the AOJ for additional development. Some development was completed, and the case was subsequently returned to the Board. Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

The Board remanded this case to obtain additional VA medical records, including a report of a January 2013 esophagogastroduodenoscopy (EGD), and this was done. 

The Board also remanded this case to obtain a copy of a report of another EGD which was performed at Saginaw Valley Endoscopy, a private facility, in September 2014. The AOJ wrote to the Veteran and requested that the Veteran submit this report, or provide a release to enable VA to obtain it, but the Veteran did not respond. 

Lastly, the Board remanded this appeal to obtain a medical opinion reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016). A VA medical opinion was obtained in February 2017, but the opinion was not fully responsive to the remand instructions, and thus another remand is required.
Stegall, supra.

A review of the file reflects that a July 2014 VA examiner diagnosed hiatal hernia, and opined that this condition was not caused by service-connected duodenal ulcer. A VA gastroenterology consult was performed in October 2014 by a different examiner, who indicated that she had reviewed a copy of a September 19, 2014 EGD which showed chemical gastritis and no duodenal ulcers, and a stomach biopsy that showed chronic inactive gastritis. The examiner noted that the Veteran was taking medication for non-service-connected irritable bowel disease. 

In a December 2014 addendum VA medical opinion, the examiner indicated that the Veteran had no current digestive symptom disorder related to her history of duodenal ulcer as this condition was not currently existent, but also opined that the Veteran's present reported symptoms of abdominal pain, nausea and vomiting are consistent with reported symptoms in her service treatment records. The Board found this medical opinion to be unclear and contradictory, and remanded for additional medical comment. The examiner was asked to provide an opinion as to whether any current stomach/gastric condition is a manifestation of the service-connected gastric condition (currently characterized as duodenal ulcer), and whether the characterization/diagnosis of the service-connected condition has changed. See 38 C.F.R. § 4.13.

On remand, the February 2017 VA examiner opined that the Veteran's abdominal discomfort was less likely as not incurred in or caused by military service. The examiner opined that there was no substantiation of a duodenal ulcer as evidenced by the available medical records since a January 1977 VA examination, and that therefore, there was no medical nexus between the Veteran's current symptoms and duodenal ulcer. 

The Board finds that the February 2017 VA medical opinion is inadequate as the examiner did not provide the requested opinion as to whether any current gastric condition is a manifestation of the service-connected gastric condition (currently characterized as duodenal ulcer), and whether the characterization/diagnosis of the service-connected condition has changed. On remand, the VA examiner must comment on the December 2014 medical opinion that the Veteran's present reported symptoms of abdominal pain, nausea and vomiting are consistent with reported symptoms in her service treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate examiner (gastroenterologist, if feasible) as to (a) whether any current stomach/gastric condition (or symptoms), to include gastritis, nausea, vomiting or pain is a manifestation of the service-connected gastric condition (currently characterized as duodenal ulcer), and whether the characterization/diagnosis of the service-connected condition has changed or if it has resolved. See 38 C.F.R. § 4.13. The claims file must be made available to and reviewed by the examiner, including the prior examination reports. An examination need only be performed if deemed necessary by the examiner.

(b) The VA examiner must comment on the December 2014 addendum medical opinion that the Veteran's present reported symptoms of abdominal pain, nausea and vomiting are consistent with reported symptoms in her service treatment records. During the March 2014 Travel Board hearing, the Veteran testified that she has 2-3 episodes of nausea and vomiting per week.

(c) The examiner should provide an opinion as to the current level of severity of the service-connected duodenal ulcer condition, or, if the diagnosis of this service-connected disability has changed, the currently diagnosed stomach/gastric condition. The examiner should provide the medical basis for the diagnosis and a clear explanation of the opinion.

A supporting rationale should be provided for all medical opinions.

2. Then, the AOJ should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond. If necessary, the claim should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




